Citation Nr: 0015381	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for scars, post-
operative lipoma removal, of the left abdominal area and left 
hip. 

3.  Entitlement to a compensable evaluation for hearing loss 
of the left ear. 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

These issues were previously before the Board in September 
1999, but were remanded for additional development.  The 
additional development has been completed, and as the 
decision of the RO remains unfavorable to the veteran, the 
issues on appeal have been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran's hiatal hernia is productive of pyrosis, 
gastroesophageal reflux disease, and substernal chest pain, 
with less than considerable impairment of health.  

2.  The veteran's scars of the left abdomen and hip are 
painful on objective demonstration, but do not result in any 
limitation of function of the affected parts.

3.  The veteran's hearing impairment for his left ear is at 
level I.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7346 (1999).  

2.  The criteria for a 10 percent evaluation for scars, post 
operative lipoma removal of the left abdomen and hip, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Code 7803, 7804, 7805 (1999).

3.  The criteria for a compensable evaluation for 
sensorineural hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations for his service 
connected hiatal hernia, scars, and hearing loss of the left 
ear are each insufficient to reflect the current level of 
severity resulting from these disabilities.  He argues that 
his hernia is productive of heartburn and epigastric reflux.  
The veteran states that his scars are tender to the touch.  
Finally, the veteran says that his hearing loss makes it 
difficult to hear while moving or in a crowded room.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Hiatal Hernia

The record shows that entitlement to service connection for a 
hiatal hernia was established in a November 1992 rating 
decision.  A 10 percent evaluation was assigned at that time, 
which currently remains in effect.  The veteran submitted the 
current claim for an evaluation in excess of 10 percent in 
September 1994.  

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health is evaluated as 60 percent disabling.  A hiatal 
hernia with symptomatology consisting of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health 
is evaluated as 30 percent disabling.  Symptomatology 
consisting of two or more of the symptoms for the 30 percent 
evaluation but of less severity merits a 10 percent 
evaluation.  38 C.F.R. § 4.114, Code 7346.

The evidence for consideration includes VA treatment records 
dated June 1994, which note the presence of a hiatal hernia 
and gastritis.  A hiatal hernia was again noted in September 
1994.  

The report of a VA examination conducted in November 1994 
notes that the veteran has a history of hiatal hernia with 
reflux gastritis, for which he used medication to control his 
symptoms.  He complained of epigastric pain with occasional 
backing up of acid.  On examination, the veteran was 74 
inches tall, and weighed 215 pounds.  The abdomen showed no 
masses, tenderness, or rigidity.  The bowel sounds were 
normal.  The diagnoses included history of hiatal hernia with 
gastric reflux on cytotec medication, and symptoms of acid 
backing up.  An upper gastrointestinal X-ray study with 
barium swallow noted that the examination was limited.  The 
veteran was unable to retain gas.  The gastric folds were 
prominent, and there was possible gastritis.  The remainder 
of the findings were unremarkable.  

VA treatment records from 1995 show that the veteran 
continued to be followed for various complaints.  He 
complained of sharp, mid-sternum chest pain, without 
radiation.  He weighed 218 pounds.  A history of a gastric 
ulcer was noted.  March 1995 VA treatment records indicate 
that the veteran had a history of gas pain, as well as 
gastritis.  He weighed 225 pounds.  The assessment was 
gastric ulcer on medication.  June 1995 records show a 
history of chest pain and gastritis.  The veteran weighed 227 
pounds.  

VA treatment records from 1996 reflect that the veteran 
continued to be followed for his complaints.  He weighed 231 
pounds in February 1996.  His symptoms included chest pain, 
epigastric pain, and abdominal bloating.  

The veteran underwent a VA upper gastrointestinal X-ray study 
with barium swallow in March 1996.  A small hiatal hernia was 
noted, and gastroesophageal reflux was noted to the level of 
the thoracic inlet with rapid clearing of contrast from the 
esophagus.  The impression was small sliding hiatal hernia, 
and gastroesophageal reflux.  

May 1996 VA treatment records show that the veteran weighed 
231 pounds.  He complained of abdominal cramps and increased 
gas.  On examination, the abdomen was soft and nontender, 
without guarding.  The assessment was gastritis.  Additional 
May 1996 records show that the veteran reported frequent 
abdominal pain, especially in the morning.  He reported 
eating two meals each day, without snacks, and was not on any 
restrictive diet.  He was concerned with the weight gain he 
had experienced since discharge.  The veteran acknowledged 
that many of the foods on the gas forming list caused him 
problems.  He was provided with a diet, and warned to avoid 
gas forming foods and beverages.  

VA treatment records from October 1996 show that the veteran 
has a history of gastroesophageal reflux disease.  The 
veteran had been using his current medication for six months, 
and it was well tolerated.  The examination showed that the 
abdomen was soft, nontender, and non-distended, with positive 
bowel sounds.  The assessment included gastroesophageal 
reflux disease, stable.  

Private medical records dated from April 1997 to July 1997 
indicate that the veteran was treated for symptoms that 
included abdominal pain.  Abdominal pain was noted in April 
1997.  He was noted to have gastroesophageal reflux disease, 
as confirmed by upper gastrointestinal examination.  An April 
1997 sigmoidoscopy was normal.  An April 1997 endoscopy was 
also normal, although mild erosive esophagitis was noted.  
May 1997 records show a follow up for the findings of erosive 
esophagitis, and include an impression of gastroesophageal 
reflux disease.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1997.  He testified that he had been told he 
had a lot of acid in his stomach, and that he had 
gastroesophageal reflux disease.  He said that his stomach 
felt hot when he was trying to sleep at night.  He sometimes 
experienced nausea and vomiting.  The veteran said that his 
weight would go up and down.  See Transcript. 

The veteran offered testimony at a hearing conducted by the 
undersigned member of the Board at the RO in May 1999.  He 
stated that he experienced reflux and heartburn.  All foods 
would cause him problems.  See Transcript.  

The veteran was afforded a VA examination in January 2000.  
The veteran's claims folder and the September 1999 remand 
were reviewed by the examiner.  The most recent esophagoscopy 
was conducted in April 1997; the diagnosis was mild erosive 
esophagitis.  His only current complaint was of a continuous 
left upper quadrant burning pain that was an 8 to 9 on a 
scale of 10 in intensity, and was unrelieved with 
medications.  The pain was not related to oral intake, food, 
or meals.  The veteran did not drink more than two beers each 
week, and did not use non-steroidal anti-inflammatories or 
aspirin.  His appetite was said to be fair, his weight was 
stable, and his bowel movements were normal.  He reported no 
other symptoms at the present time relative to his 
esophagitis.  Examination revealed a scaphoid abdomen.  There 
was subjective tenderness present in the left lower quadrant 
and left upper quadrant that was described as 9 out of 10 by 
the veteran.  The veteran exhibited no signs of guarding, 
rebound, or rigidity, and palpation in this area did not 
illicit a painful response objectively commensurate with the 
reported subjective symptoms.  His bowel sounds were normal 
active, and there was no organomegaly or palpable mass.  The 
diagnoses included hiatal hernia and erosive esophagitis.  
The examiner opined that the severity of the veteran's hiatal 
hernia was moderate, with erosive esophagitis.  He further 
opined that this should not affect the veteran's work.  

The Board finds that an evaluation in excess of 10 percent 
for the veteran's hiatal hernia is not warranted.  The 
evidence shows that he has consistently received treatment 
for gastroesophageal reflux disease and heartburn since 1994.  
In addition, the veteran has complained of persistent 
substernal chest pain, which he describes as an 8 or 9 on a 
scale of 10 in severity.  However, the January 2000 examiner 
stated that the objective examination did not illicit the 
type of painful response that would be expected for the 
veteran's subjective description of his pain.  The records do 
not show dysphagia, hematemesis, melena, or anemia, and the 
veteran has not indicated that he experiences these symptoms.  
He testified that he experiences occasional nausea and 
vomiting, but this has not been noted in any of the medical 
records.  There has been no weight loss.  As a matter of 
fact, the veteran's weight has increased from 215 in November 
1994 to 231 in May 1996.  The January 2000 examiner opined 
that the severity of the veteran's hiatal hernia is moderate.  
Given this opinion and the symptomatology exhibited 
throughout the record, the Board finds that the veteran's 
hiatal hernia is productive of far less than the considerable 
impairment of health necessary for an increased evaluation.  
Therefore, an evaluation in excess of 10 percent is not 
merited.  38 C.F.R. § 4.114, Code 7346.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.

II. Scars

Entitlement to service connection for scars, post operative 
lipoma removal, left abdomen and hip was established in a 
November 1992 rating decision.  A zero percent evaluation was 
assigned for this disability, which currently remains in 
effect.  

The November 1992 rating decision evaluated the veteran's 
disability under the provisions of 38 C.F.R. § 4.118, Code 
7805, for other scars.  This rating code states that the scar 
is to be evaluated on the limitation of function of the part 
affected.  

Other applicable rating codes state that scars that are 
superficial, poorly nourished, with repeated ulceration are 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Code 
7803.  Scars that are superficial, tender, and painful on 
objective demonstration also merit a 10 percent evaluation.  
38 C.F.R. § 4.118, Code 7804.  

The evidence includes the report of the November 1994 VA 
examination.  The report stated that the lower chest showed a 
scar, which was said to be the residual of the removal of a 
bullet in that area.  The scar was healed.  

The veteran testified at the July 1997 hearing that he had 
pain in the area of his left hip scar.  He stated that he 
could sometimes feel shrapnel inside his scar.  See 
Transcript. 

At the May 1999 hearing, the veteran stated that he still had 
shrapnel in his scars.  He added that his scars were soft and 
tender.  See Transcript. 

The veteran underwent an additional examination of his scars 
in January 2000.  He stated that his scars of the posterior 
thorax and right posterior thigh came about as a result of 
shrapnel wounds rather than the lipoma.  He was medivaced to 
a hospital ship, where the shrapnel was partially removed.  
The scars continued, and the residual shrapnel in his left 
flank area resulted in a local area of tenderness and a 
sensation of a foreign body when pressure was applied.  The 
wound in the right posterior thigh healed uneventfully, and 
was currently essentially asymptomatic.  The veteran stated 
that his left flank wound was moderately tender to deep 
pressure.  He had no other symptoms referable to the wound.  
The veteran currently worked as a custodian, and was on his 
feet the entire day.  He did not appear to be functionally 
affected by his symptoms.  On examination of the left lower 
posterior lateral thoracic area or flank, there were two 
horizontally oriented, well-healed traumatic scars, both two 
by one half centimeters in dimension.  They were not tender 
to superficial palpation, but there was discomfort on very 
deep palpation.  The right posterior thigh revealed a two by 
one half centimeter well-healed traumatic scar in the lower 
one third of the thigh.  The diagnoses included traumatic 
scars of postoperative lipoma, as described above, with 
residual symptomatology in the thoracic area.  The examiner 
opined that the severity of the veteran's scars was mild in 
the thoracic area.  

The Board finds that an increased evaluation to 10 percent is 
merited for the veteran's scars of the left abdominal area 
and left hip.  The veteran has testified that his scars are 
painful.  The January 2000 VA examination found that there 
was discomfort of the scars on deep palpation.  Scars that 
are superficial, tender, and painful on objective 
demonstration also merit a 10 percent evaluation.  Therefore, 
a 10 percent evaluation is warranted.  38 C.F.R. § 4.118, 
Code 7804.  The benefit of the doubt has been resolved in the 
veteran's favor to this extent. 38 U.S.C.A. § 5107.

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's scars, but this is not 
demonstrated by the evidence.  The 10 percent evaluation is 
the highest available evaluation under the rating codes for 
tender or ulcerating scars.  38 C.F.R. § 4.118, Code 7803, 
7804.  In addition, there is no evidence that the veteran's 
scars result in any limitation of function of his abdomen or 
left hip.  The January 2000 examiner stated that the veteran 
was not functionally affected by these disabilities.  
Therefore, entitlement to an evaluation in excess of 10 
percent is not warranted.  38 C.F.R. § 4.118, Code 7805.  

III. Hearing Loss

Entitlement to service connection for sensorineural hearing 
loss was established in a November 1992 rating decision.  A 
zero percent evaluation was assigned for this disability, and 
this evaluation currently remains in effect.

Evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. 
§ 4.85 (1999). 

The Board notes that the regulations governing the evaluation 
of hearing loss have changed during the course of the 
veteran's appeal.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 FR 
25202, May 11, 1999, now codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Similarly, the veteran's nonservice 
connected hearing loss of the right ear was treated as normal 
in his evaluation by the RO, as is required by the new 
regulations.  The new regulations do contain additional 
provisions for exceptional patterns of hearing loss, but they 
are not applicable in this case.  38 C.F.R. § 4.86 (1999).  
Therefore, the Board is able to evaluate this claim under the 
new regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

The veteran was afforded a VA audiological evaluation in 
November 1994.  The left ear had pure tone thresholds of 25, 
25, 30, and 35 decibels at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average threshold 
was 29 decibels.  The veteran had speech discrimination of 96 
percent.  This translates into level I hearing.  38 C.F.R. 
§ 4.85. 

At the July 1997 hearing, the veteran testified that he 
experienced drainage from both ears.  He said that he was 
warned to stay away from loud noise.  See Transcript. 

VA treatment records from January 1998 to September 1999 show 
that the veteran was seen for complaints of a lump in his 
neck.  In February 1999, the veteran underwent surgery for 
swelling and pain of the left submaxillary gland.  The 
diagnosis was chronic sialadenitis.  

The veteran testified at the May 1999 hearing that his recent 
surgery was not for his ear.  Rather, the surgery had been 
performed in the area of his throat.  He had difficulty 
hearing people speak if he was moving and unable to look at 
them.  See Transcript. 

The veteran underwent a VA examination of his ears in January 
2000.  A history of persistent drainage of the left ear was 
noted.  However, on examination there were no active ear 
diseases or infections present.  The diagnosis was bilateral 
sensori-neural hearing loss.  An audiological evaluation 
conducted at this time revealed pure tone thresholds of 40, 
45, 40, and 50 decibels at the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  The average threshold was 44 decibels.  
Speech recognition was 94 percent.  This equates to level I 
hearing.  

A medical opinion regarding the possibility of a relationship 
between the veteran's service connected hearing loss and ear 
or salivary gland surgery was obtained in January 2000.  
After a review of the medical record, the examiner concluded 
that there was no association between the current ear or 
hearing conditions and the surgery in February 1999.  

The Board finds that entitlement to a compensable evaluation 
for the veteran's hearing loss of the left ear is not 
merited.  Both the November 1994 and January 2000 VA 
audiological evaluations show that the veteran's left ear 
hearing is at level I.  The applicable regulations 
demonstrate that level I hearing for unilateral hearing loss 
is evaluated as zero percent disabling.  Therefore, a higher 
evaluation is not for assignment.  38 C.F.R. § 4.85.

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level I, and that, therefore, a 
compensable rating is not warranted.  Again, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a 10 percent evaluation for scars, post-
operative lipoma removal, of the left abdominal area and left 
hip, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

